Citation Nr: 0813832	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left knee 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to October 1957 and from February 1960 to 
February 1963.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In his May 2004 VA Form 9 (substantive 
appeal) the veteran requested a Travel Board hearing.  In 
October 2004, a hearing was held before a Decision Review 
Officer (DRO) at the RO; a transcript of the hearing  is 
associated with the veteran's claims file.  In a September 
2006 statement, the veteran withdrew his request for a Travel 
Board hearing.  In January 2007, the case was remanded for 
additional development.  


FINDINGS OF FACT

1. An unappealed December 1963 rating decision denied service 
connection for residuals of a left knee injury essentially 
because there was no evidence of left knee disability 
residual from the veteran's injury (sprain) in service; 
subsequent unappealed rating decisions, most recently in 
August 2000, continued the denial.

2. Evidence received since the August 2000 rating decision 
does not tend to show that the veteran has a left knee 
disability; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
residuals of a left knee injury; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for residuals of a 
left knee injury may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the January 2004 
rating decision,.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A September 2003 letter advised him of his and 
VA's responsibilities in development of evidence to 
substantiate his claim, and told him to submit any pertinent 
evidence in his possession.  In addition, it instructed him 
that new and material evidence was required to reopen the 
claim; explained what new and material evidence meant; and 
outlined what evidence was needed to substantiate the claim.  
A February 2007 letter specifically advised him that for 
evidence to be considered new and material, it would have to 
show a medical diagnosis of a left knee disability that was 
related to service.  These notices complied substantially 
with the notice requirements for claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and the claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See October 
2007 Supplement Statement of the Case..  The veteran has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency that may 
have occurred during the process.  It is not alleged 
otherwise.   In compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), a March 2006 letter informed the 
veteran of disability rating and effective date criteria.

The veteran's service medical records (SMRs) were previously 
associated with his claims file; pertinent treatment records 
have been secured.  The RO had arranged for knee examinations 
in August 1963 and September 1988, and a VA general 
examination in August 1993.  The RO did not arrange for an 
updated VA examination because it was not warranted.  In a 
claim to reopen, the duty to assist by arranging for a VA 
examination is not triggered unless new and material evidence 
is presented or received.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

The record reflects that the veteran was awarded Social 
Security Administration (SSA) disability benefits, and 
attempts were made to secure records pertaining to the award.  
In February 2007, SSA advised that the veteran's medical 
records were not available as his folder had been destroyed.  
In an April 2007 notice letter, the veteran was notified of 
this information; he responded in May 2007 that he did not 
have any SSA-related records or evidence in his possession.  
He has not identified any other pertinent evidence that 
remains outstanding, and has indicated that he does not have 
any more information or evidence to submit in support of his 
claim.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A December 1963 rating decision denied the veteran's original 
claim of service connection for residuals of a left knee 
injury essentially because there was no evidence of residuals 
of the veteran's left knee sprain in service.  The veteran 
did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  Subsequent unappealed rating decisions, 
most recently in August 2000, rating decision continued the 
denial, finding there was still no evidence of a chronic left 
knee disability related to an injury in service.  The August 
2000 rating decision is the most recent final decision in the 
matter of service connection for a left knee disability.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Evidence of record in August 2000 consisted of SMRs, which 
showed that in July 1961, synovitis of the left knee was 
diagnosed.  In March 1962, the veteran fell and injured his 
left knee.  He was hospitalized for just over one month and 
placed on bedrest in Buck's traction with ice bags to the 
left knee.  Physical examination on admission to the hospital 
was essentially normal except for tenderness over the medial 
collateral ligament of the left knee; X-rays were normal.  
Left knee sprain along the medial collateral ligament was 
diagnosed on discharge.  The veteran's December 1962 service 
separation physical examination report was silent for 
complaints, treatment, findings or diagnosis relating to his 
left knee.  His December 1962 report of medical history noted 
complaints of leg cramps and "tricked" or locked knee; pain 
on pressure over the medial aspect of the knee was noted.  

On August 1963 VA examination, the veteran complained of a 
swollen, aching, and painful left knee.  X-ray of the left 
knee showed a spur on the tibial tubercle with no other bone 
or joint abnormality seen.  Injury left knee, history of 
contusion, was diagnosed.

On September 1988 VA examination, the veteran complained of 
being unable to bend his knees.  X-rays of his knees were 
normal.  Upon physical examination, there was no pain, 
swelling, or tenderness; flexion was to 140 degrees.  The 
examiner noted that the veteran had been seen 10 days prior 
in consultation for bilateral knee pain and his physicians 
had opined that it was mostly likely related to gout.  

January 1988 and December 1995 private treatment records from 
Breckenridge Hospital are silent for findings, complaints, 
treatment, or diagnosis relating to a left knee disability.

May 1988 to January 1989 and August 1991 to July 1995 VA 
outpatient treatment records show that from August to October 
1988, the veteran had complaints of bilateral knee pain.  
Physical examination and X-rays were normal; physicians 
opined that the pain was most likely related to gout.  In 
June 1989, the veteran complained again of left knee pain 
with no recent injury.  A history of left knee instability 
was noted; on examination, the left knee was normal.  In July 
1994, the veteran complained of cramping in his legs, left 
worse than his right.  His past medical history included a 
left knee injury.  On physical examination of his 
extremities, there was no clubbing, cyanosis, or edema.

On August 1993 VA examination, the veteran reported injuring 
his left knee in service with current stiffness upon 
exertion.  On physical examination, the knees were normal, 
with no effusion, floating patellas, or tenderness on 
palpation; flexion was to 130 degrees.  An X-ray of the left 
knee was normal.  Left knee sprain was diagnosed.

May 1997 to May 2000 VA outpatient treatment records are 
silent for any complaints, findings, treatment, or diagnosis 
relating to left knee pain.

Evidence received since the August 2000 rating decision 
includes statements from the veteran that he has been treated 
at (and only at) VA medical centers for left knee pain.  July 
2000 to February 2002 and July 2002 to November 2004 VA 
outpatient treatment records show that in January 2004, the 
veteran was treated for left foot pain associated with gout 
and in September 2004 for right leg and ankle pain associated 
with infection; these records are silent for any complaints, 
findings, treatment, or diagnosis relating to the left knee.  
2001 to 2003 private treatment records from Breckenridge 
Hospital are also silent for any complaints, findings, 
treatment, or diagnosis relating to left knee disability.

At the October 2004 DRO hearing the veteran testified that 
ever since his injury in service, he has experienced and been 
treated for left knee problems.  He advised that he had to 
take time off from work due to excruciating pain.

As the claim was previously denied because there was no 
evidence that the veteran had a left knee disability might be 
related to his injury in service, for evidence received to be 
new and material, it must relate to this unestablished fact, 
i.e., it must tend to show that he has a left knee disability 
related to his service in service.
Evidence received since August 2000 is new to the extent it 
was not previously of record; however, it is not material as 
it does not tend to show that the veteran has a left knee 
disability.  The various treatment records added to the 
record since August 2000 do not include any pertaining to a 
left knee disability.  As for the veteran's testimony to the 
effect that he has left knee pain related to injury service, 
such evidence cannot serve to establish he has a chronic left 
knee disability.  He is a layperson, and thus is not 
competent to establish a medical diagnosis by his own 
opinion.  Significantly, various examinations conducted in 
conjunction with his original claim, various attempts to 
reopen, and in the course of treatment did not reveal any 
chronic left knee pathology.  

In summary, none of the additional evidence received since 
the August 2000 rating decision tends to show the veteran has 
chronic left knee disability; thus, none addresses the 
unestablished fact necessary to substantiate the veteran's 
claim of service connection for residuals of a left knee 
injury.  Accordingly, the additional evidence received since 
the final August 2000 rating decision does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Hence, the claim of service connection for 
residuals of a left knee injury may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a left knee injury is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


